   Case: 1:19-cv-00145-DAP Doc #: 500 Filed: 12/05/19 1 of 4. PageID #: 11863



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                      )
                                                   )        CASE NO. 1:19-CV-145
                        Plaintiff,                 )
                                                   )        JUDGE DAN AARON POLSTER
               v.                                  )
                                                   )
SOUTH UNIVERSITY OF OHIO, LLC,                     )
et al.                                             )        MAGISTRATE JUDGE
                                                   )        THOMAS M. PARKER
                        Defendants.                )


   DUNAGAN INTERVENORS’ REPLY TO STUDIO’S RESPONSE (DKT. 497) TO
  INTERVENORS SUPPLEMENT (DKT. 496) TO THEIR RESPONSE (DKT. 486) TO
    STUDIO’S MOTION FOR A BAR ORDER AND OTHER RELIEF (DKT. 449)

       Intervenors Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino and Stephanie

Porreca (“Dunagan Intervenors”) submit this brief pleading in Reply to Studio’s assertion that

they did not answer the Court’s questions about whether any of the Dunagan Intervenors (i)

received institutional loans from their DCEH institution for the educational period that included

January 20, 2018 through June 15, 2018, and (ii) have had any of said loan funds been collected

by the lending DCEH institution, its successor or Studio Enterprise Managers. (Dkt. 494).1

       The answers to these questions are “yes” and “yes,” as set forth in the first paragraph of

page 2 of intervenors’ supplement (Dkt. 496) and the supporting documents:

              Ms. Porreca had institutional debt to her school, the Illinois Institute of Art-

               Schaumburg, comprised of an installment plan administered by Tuition Options




   1
       Intervenors do not intend to engage in accusations or ad hominem towards Studio, nor respond to same in
       Studio’s pleading. Given the tenor of Studio’s pleading, intervenors concluded that a reply was necessary,
       but will abstain from further back and forth unless expressly ordered by the Court.
    Case: 1:19-cv-00145-DAP Doc #: 500 Filed: 12/05/19 2 of 4. PageID #: 11864



               for paying tuition. Dkt. 496-3. Tuition Options’ loan information document

               identifies Illinois Institute of Art-Schaumburg as the “Lender,” along with other

               details of Ms. Porreca’s loan obligations. Id.

              Payments made on that obligation were recorded on Ms. Porreca’s account ledger

               by the lender—her school—as “Tuition Options 2017-18.” Dkt. 496-1 at 5

               (emphasis added).

              These loan funds were collected by the school, through Tuition Options, in 2018,

               including between January 20, 2018 and June 15, 2018. Dkt. 496-1 at 5; Dkt.

               496-2.

              These loan funds continued to be collected by Tuition Options in monthly

               increments in 2019, after Studio purchased the receivable. Dkt. 496-2 at 2.

       Studio does not dispute any of these facts. It appears that the only disagreement is over

which tuition loan repayments Studio means to include in its loan forgiveness and refund plan.

Studio is taking the position that it will not refund payments “made to Tuition Options during the

DCEH Misrepresentation Period [unless] those payments were in respect of loans actually

obtained during the DCEH Misrepresentation Period,” regardless of whether those payments

were applied to tuition for the DCEH Misrepresentation Period. Dkt. 497-2. Prior to any court

judgments or enforcement of the Consent Judgment, Studio is entitled to limit its refunds to

payments fitting that formulation—although that was hardly clear from its earlier pleadings. But

that scope of relief is not coextensive with the potential claims that Ms. Porreca and similarly

situated borrowers have for refunds of the installment payments they made towards tuition

during the DCEH Misrepresentation Period. Yet the proposed Bar Order would prohibit her

from ever bringing such a claim. Ms. Porreca’s interest in Studio’s motion is even more




                                                 2
   Case: 1:19-cv-00145-DAP Doc #: 500 Filed: 12/05/19 3 of 4. PageID #: 11865



compelling if she is excluded from the loan forgiveness program and barred from otherwise

pursuing a claim against Studio for a refund by the proposed Bar Order, than it would be if she

were included in the refund opportunity. Dkt. 496 at 2-3. 2




                                                        Respectfully Submitted,


                                                        /s/ Richard S. Gurbst
                                                        Richard S. Gurbst (Bar # 0017672)
                                                        Eleanor M. Hagan (Bar # 0091852)
                                                        SQUIRE PATTON BOGGS (US) LLP
                                                        4900 Key Tower
                                                        127 Public Square
                                                        Cleveland, Ohio 44114
                                                        Telephone: +1 216 479 8500
                                                        E-mail: richard.gurbst@squirepb.com


                                                        Eric Rothschild
                                                        Admitted Pro Hac Vice
                                                        Alexander S. Elson
                                                        Admitted Pro Hac Vice

                                                        NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                                        1015 15th Street NW, Suite 600
                                                        Washington, DC 20005
                                                        Telephone: +1 202 734 7495
                                                        E-mail: alex@nsldn.org
                                                                 eric@nsldn.org

   2
       Studio allows that Ms. Porreca may be “able to demonstrate that she is entitled to the HLC Student Loan
       Forgiveness” (Dkt. 497 at 2), but it is not clear how or in what forum that would happen. This Court will
       eventually relinquish jurisdiction over this Receivership, and, even in the interim, Studio only has intervenor
       status in the proceeding. Studio has not provided any documentation of which students will receive the
       benefit, or precise, verifiable criteria for determining who is eligible that this or any Court could monitor.
       (Indeed, no documentation has been entered into the record confirming that the obligations arising in the
       DCEH Misrepresentation Period, as Studio has defined it, actually amount to the $2 million-plus represented
       in Studio’s motion, nor is any process in place to confirm it is so.) It appears that if the Court grants the
       motion, eligibility for the loan cancellation plan will be at Studio’s unilateral discretion. If Studio was merely
       volunteering to forgive the loans without conditions, this would be of no moment for the Court—but given
       that it also insists on an expansive Bar Order, this uncertainty over which debt qualifies for cancellation
       (whether through Studio’s proposal, or potentially through enforcement of the Consent Judgment or as the
       product of an independent proceeding) is much more consequential.



                                                          3
   Case: 1:19-cv-00145-DAP Doc #: 500 Filed: 12/05/19 4 of 4. PageID #: 11866




                                               Counsel for Intervenors,
                                               Emmanuel Dunagan, Jessica Muscari,
                                               Robert J. Infusino and Stephanie Porreca




                                CERTIFICATE OF SERVICE


       It is hereby certified that a copy of the foregoing Response to Studio’s Motion was served

upon all parties of record by the Court’s electronic filing system this 5th day of December 2019.


                                                    /s/ Richard S. Gurbst
                                                    Richard S. Gurbst
                                                    One of the Attorneys for Intervenors




                                                4
